Exhibit 10.1

PREFERRED STOCK CONVERSION AGREEMENT

THIS PREFERRED STOCK CONVERSION AGREEMENT (“Agreement”), dated as of April 26,
2016, is by and among Community First, Inc., a Tennessee corporation
(the “Company”), and each of the preferred shareholders of the Company
identified on Exhibit A attached hereto (each, individually, a “Preferred
Shareholder” and, collectively, the “Preferred Shareholders”). Each of the
Company and the Preferred Shareholders are sometimes referred to herein as a
“Party” or, collectively, the “Parties.”

WHEREAS, the Preferred Shareholders are the holders of record of all 11,905
issued and outstanding shares of the Company’s Fixed Rate Non-Cumulative
Perpetual Preferred Stock, Series A, having a liquidation preference of $650 per
share (the “Series A Preferred”);

WHEREAS, the Company and the Preferred Shareholders desire to convert, effective
as of the Closing (as defined below), all of the issued and outstanding Series A
Preferred, and any and all other rights, preferences and privileges attendant to
the Series A Preferred, in exchange for an aggregate of 1,629,097 shares of
common stock, no par value, of the Company (the “Conversion Shares”); and

WHEREAS, the number of Conversion Shares issued to each Preferred Shareholder
has been determined in accordance with a conversion ratio based on the estimated
fair market value of the Conversion Shares of $4.75 per share (the “Conversion
Price”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. Conversion of Series A Preferred; Closing.

(a) Subject to the terms and conditions of this Agreement, at the Closing, each
Preferred Shareholder shall transfer, convey and deliver to the Company or, if
the Company shall so direct, the transfer agent for the shares of Series A
Preferred, and the Company shall acquire and accept from each such Preferred
Shareholder, all of such Preferred Shareholder’s right, title and interest in
and to the shares of Series A Preferred owned by such Preferred Shareholder,
free and clear of all liens and encumbrances. In consideration of such transfer
by the Preferred Shareholders and in exchange for their respective shares of
Series A Preferred, the Company shall issue to each Preferred Shareholder the
number of Conversion Shares set forth opposite such Preferred Shareholder’s name
on Exhibit A hereto and each Preferred Shareholder agrees to forfeit any and all
rights to any cash dividend payable to such Preferred Shareholder in respect of
the shares of Series A Preferred during the fiscal quarter in which the Closing
Date occurs. No fractional Conversion Shares shall be issued pursuant to the
terms of this Agreement and the number of Conversion Shares issued to each
Preferred Shareholder shall be rounded down to the nearest whole number.

(b) The Closing of the transactions contemplated by this Agreement (the
“Closing”) will take place as soon as practicable, but in no event later than 5
business days following the date on which all of the conditions set forth in
Section 5 have been satisfied or waived, unless another time, date or place is
agreed to in writing by the Parties. The Closing may take place remotely via the
electronic or other exchange of documents and signature pages, as the Parties
may agree. The date on which the Closing occurs is referred to herein as the
“Closing Date.”



--------------------------------------------------------------------------------

(c) At the Closing, (i) each Preferred Shareholder shall deliver to the Company
or, if the Company shall so direct, the transfer agent for the shares of Series
A Preferred, the original stock certificate(s) representing such Preferred
Shareholder’s shares of Series A Preferred, together with a duly executed stock
power endorsed in blank (substantially in the form of Exhibit B attached
hereto); and (ii) the Company shall issue and deliver to each Preferred
Shareholder the number of Conversion Shares set forth for such Preferred
Shareholder on Exhibit A, as evidenced by an original stock certificate dated
the Closing Date and registered in the name of such Preferred Shareholder (or if
shares of the Company’s common stock may then be issued in uncertificated form,
cause the transfer agent of the Company to register the Conversion Shares in the
name of such Preferred Shareholder and deliver evidence of such registration to
the Preferred Shareholder).

(d) From and after the Closing, no further cash dividends shall be payable in
respect of the shares of Series A Preferred outstanding immediately prior to the
Closing Date. The Parties agree that any and all accrued dividends, liquidation
preferences and other rights or privileges afforded to the shares of Series A
Preferred shall be terminated and cancelled upon the Closing.

2.     Representations and Warranties of the Company. The Company represents and
warrants to the Preferred Shareholders as follows:

(a) This Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies.

(b) The Conversion Shares have been duly authorized and, when issued and
delivered pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and will not be issued in violation of any preemptive rights.

(c) The Company has the right, power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.

(d) Assuming the satisfaction of the closing conditions set forth in this
Agreement, the execution and delivery of this Agreement by the Company, the
consummation of the transactions contemplated hereby by the Company and the
fulfillment of and compliance with the terms and conditions hereof by the
Company do not and will not with the passing of time or giving of notice
(i) violate any provision of any law, regulation, governmental permit or
license, judicial or administrative order, award, judgment or decree applicable
to the Company, or (ii) conflict with, result in a breach of, or right to cancel
or constitute a default under, any material agreement, organizational document
or material instrument to which the Company is a party, by which the Company is
bound or to which the Company is subject.

 

2



--------------------------------------------------------------------------------

(e) The Company has obtained all requisite regulatory consents or approvals to
enter into this Agreement.

(f) The Company is validly existing and in good standing under the laws of the
State of Tennessee and is duly authorized and qualified to do all things
required of it under this Agreement.

3.     Rights of the Company. The Company shall not be required to (i) transfer
on its books any shares of Series A Preferred that have been sold or transferred
in contravention of this Agreement or (ii) treat as the owner of shares of
Series A Preferred, or otherwise accord voting, dividend or liquidation rights
to, any transferee to whom shares of Series A Preferred have been transferred in
contravention of this Agreement.

4.     Representations and Warranties of Preferred Shareholders. Each Preferred
Shareholder, severally and not jointly, hereby represents and warrants to the
Company as follows:

(a) This Agreement is a legal, valid and binding obligation of such Preferred
Shareholder, enforceable against such Preferred Shareholder in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

(b) Such Preferred Shareholder is the sole legal and beneficial owner of the
shares of Series A Preferred set forth opposite such Preferred Shareholder’s
name on Exhibit A, and such Preferred Shareholder has no obligation to any
person or entity to sell or vote such shares of Series A Preferred.

(c) Such Preferred Shareholder has the right, power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.

(d) The delivery of such Preferred Shareholder’s shares of Series A Preferred
pursuant to this Agreement will convey to the Company legal and valid title to
such shares, free and clear of all liens, security interests, or other
encumbrances of any nature whatsoever.

(e) Assuming the satisfaction of the closing conditions set forth in this
Agreement, the execution and delivery of this Agreement by such Preferred
Shareholder, the consummation of the transactions contemplated hereby by such
Preferred Shareholder and the fulfillment of and compliance with the terms and
conditions hereof by such Preferred Shareholder do not and will not with the
passing of time or giving of notice (i) violate any provision of any law,
regulation, governmental permit or license, judicial or administrative order,
award, judgment or decree applicable to such Preferred Shareholder, or
(ii) conflict with, result in a breach of, or right to cancel or constitute a
default under, any material agreement or instrument to which such Preferred
Shareholder is a party, by which such Preferred Shareholder is bound or to which
such Preferred Shareholder or the shares of Series A Preferred owned by such
Preferred Shareholder are subject.

 

3



--------------------------------------------------------------------------------

(f) Such Preferred Shareholder is not a “foreign person” within the meaning of §
1445 the Internal Revenue Code of 1986, as amended.

(g) Assuming the satisfaction of the closing conditions set forth in this
Agreement all consents, approvals, authorizations and orders necessary for the
execution and delivery by such Preferred Shareholder of this Agreement and the
exchange of the shares of Series A Preferred owned by such Preferred Shareholder
for the Conversion Shares have been obtained.

(h) Such Preferred Shareholder is aware of the Company’s business affairs and
financial condition and has acquired or been provided with the opportunity to
acquire sufficient information about the Company to reach an informed and
knowledgeable decision about whether to exchange the shares of Series A
Preferred owned by such Preferred Shareholder for the Conversion Shares.

(i) Such Preferred Shareholder has received or has had the opportunity to
receive independent legal advice from his or her attorneys with respect to the
advisability and legal effect of each aspect of this Agreement, and such
Preferred Shareholder acknowledges that he or she is not relying on any advice
or recommendation from the Company or any affiliate of the Company with respect
to such Preferred Shareholder’s decision to exchange the shares of Series A
Preferred for the Conversion Shares, and that other than as set forth herein,
neither the Company, nor any affiliate thereof, has made any representation,
warranty or covenant, express or implied, to such Preferred Shareholder with
respect to the Conversion Shares or the Company’s or any of its subsidiaries’
business, affairs, prospects, results of operations or financial condition and
neither the Company, nor any affiliate thereof, shall have any liability to the
Preferred Shareholder with respect to the transactions contemplated by this
Agreement.

(j) Such Preferred Shareholder acknowledges that the Conversion Price is fair to
the Preferred Shareholder.

(k) Such Preferred Shareholder acknowledges and understands that any and all
rights and privileges afforded to the shares of Series A Preferred under the
Amended and Restated Charter of the Company (including any amendments thereto),
or any other agreement or understanding shall be terminated and cancelled
immediately upon consummation of the transactions contemplated by this
Agreement, and that the consideration paid under this Agreement may be less than
the consideration such Preferred Shareholder would be entitled to receive under
such Amended and Restated Charter, other agreements or understandings.

(l) Such Preferred Shareholder is not a party to litigation or any similar
proceeding in which a charging order against the shares of Series A Preferred to
be exchanged by such Preferred Shareholder for the Conversion Shares has been
sought or awarded.

 

4



--------------------------------------------------------------------------------

(n) Such Preferred Shareholder has had opportunity to independently consider the
tax consequences of the transactions contemplated by this Agreement.

 

5. Conditions to Closing.

(a) Conditions to the Company’s Obligations. The obligations of the Company to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction at or prior to the Closing of each of the following conditions (any
of which may be waived in writing, in whole or in part, by the Company):

(i) each of the representations and warranties of the Preferred Shareholders in
this Agreement must have been accurate in all material respects as of the date
of this Agreement, and must be accurate in all material respects as of the
Closing as if made on the Closing Date;

(ii) all of the covenants and obligations that each of the Preferred
Shareholders is required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been duly performed and complied with in
all material respects;

(iii) no domestic or foreign federal, state, provincial, local or municipal
court, legislative, executive or regulatory authority, agency or commission, or
other governmental entity, authority or instrumentality (“Governmental
Authority”) having jurisdiction over the Company or any of its affiliates shall
have objected to the transactions contemplated by this Agreement or prohibited
the Company from issuing the Conversion Shares;

(iv) all claims, liens, encumbrances, security interests, transfer restrictions,
pledges or rights of first refusal (“Claims”) on the shares of Series A
Preferred owned by each Preferred Shareholder must have been released at or
prior to the Closing;

(v) no order, injunction, judgment, decree, ruling, assessment or arbitration
award (“Order”) of any Governmental Authority restraining, enjoining or
otherwise preventing or delaying the consummation of this Agreement or the
transactions contemplated hereby shall be outstanding, and no proceedings or
investigations by or before, or otherwise involving, any Governmental Authority
shall be threatened or pending against the Company or any of its affiliates or
any Preferred Shareholder which seeks to enjoin or prevent the consummation of
the transactions contemplated under this Agreement or which seek material
damages in connection with the transactions contemplated hereby;

(vi) there must not have been made or threatened by any person any claim
asserting that such person (A) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, any of the shares of
Series A Preferred owned by a Preferred Shareholder, or (B) is entitled to all
or any portion of the Conversion Shares payable for such shares;

(vii) neither the consummation nor the performance of the transactions
contemplated hereby will, directly or indirectly (with or without notice or
lapse of time), contravene, or conflict with, or result in a violation of, or
cause the Company or any affiliate thereof to suffer any material adverse
consequence under, (A) any applicable law or regulations or Order or (B) any law
or regulation or Order that has been published, introduced, or otherwise
proposed by or before any Governmental Authority; and

 

 

5



--------------------------------------------------------------------------------

(viii) any consent or approval of a Governmental Authority for a Preferred
Shareholder to acquire the Conversion Shares issued to such Preferred
Shareholder must have been obtained and any waiting period in respect thereof
shall have expired.

(b) Conditions to the Preferred Shareholders’ Obligations. The obligations of
each of the Preferred Shareholders to consummate the transactions contemplated
by this Agreement are subject to the satisfaction at or prior to the Closing of
each of the following conditions (any of which may be waived in writing, in
whole or in part, by a Preferred Shareholder):

(i) each of the representations and warranties of the Company in this Agreement
must have been accurate in all material respects as of the date of this
Agreement, and must be accurate in all material respects as of the Closing as if
made on the Closing Date;

(ii) all of the covenants and obligations that the Company is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been duly performed and complied with in all material respects;

(iii) no Order of any Governmental Authority restraining, enjoining or otherwise
preventing or delaying the consummation of this Agreement or the transactions
contemplated hereby shall be outstanding, and no proceeding or investigations by
or before, or otherwise involving, any Governmental Authority shall be
threatened or pending against a Preferred Shareholder or the Company or any of
its affiliates which seeks to enjoin or prevent the consummation of the
transactions contemplated under this Agreement or which seek material damages in
connection with the transactions contemplated hereby; and

(iv) any consent or approval of a Governmental Authority for the Preferred
Shareholder to acquire the Conversion Shares issued to such Preferred
Shareholder must have been obtained and any waiting period in respect thereof
shall have expired.

6.     Indemnification. Each Party (as applicable, an “Indemnifying Party”)
shall indemnify and hold harmless the other Parties and their respective
officers, directors, employees, agents and representatives from and against any
and all claims, losses, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees), but excluding consequential, special or punitive
damages, incurred in connection with, resulting from, or arising out of (i) any
misrepresentation respecting, or a breach of, any representation or warranty
made by the Indemnifying Party in this Agreement, and/or (ii) any material
breach or nonperformance of any covenant or agreement to be performed by the
Indemnifying Party under this Agreement.

 

6



--------------------------------------------------------------------------------

7. Covenants.

(a) No Negotiation; No Encumbrances. Until such time as this Agreement is
terminated pursuant to Section 9, no Preferred Shareholder shall, and each
Preferred Shareholder shall cause its affiliates and agents not to, directly or
indirectly, solicit, initiate, encourage or entertain any inquiries or proposals
from, discuss or negotiate with, provide any non-public information to, or
consider the merits of any inquiries or proposals from, any person (other than
the Company or any affiliates thereof) relating to any sale of the shares of
Series A Preferred owned by such Preferred Shareholder. Each Preferred
Shareholder shall notify the Company of any such inquiry or proposal and the
terms thereof within 24 hours of receipt or awareness. No Preferred Shareholder
shall enter into any agreement, transaction or arrangement that would result in
the shares of Series A Preferred owned by such Preferred Shareholder being
subject to any claim or would allow the shares of Series A Preferred owned by
such Preferred Shareholder to become subject to any claim whether by operation
of law or otherwise.

(b) Reasonable Best Efforts. Each Party to this Agreement shall use its
reasonable best efforts to cause all of the conditions precedent to the
Company’s and each Preferred Shareholder’s obligations set forth in Section 5(a)
and Section 5(b), as applicable, to be satisfied, to the extent that such
Party’s action or inaction can control or influence the satisfaction of such
conditions. Additionally, each of the Parties hereto agrees to execute such
instruments and take such actions as may be reasonably necessary to carry out
the intent of this Agreement.

8.     Release. Each Preferred Shareholder, on behalf of itself and its
affiliates, hereby releases and forever discharges the Company, its subsidiaries
and each of their respective affiliates, officers, directors, employees, agents,
representatives, successors and assigns (each, individually, a “Released Party”
and, collectively, the “Released Parties”) from any and all claims, losses and
liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Preferred Shareholder or any of its affiliates now has, has ever had
or may hereafter have against any Released Party related to such Preferred
Shareholder’s ownership of shares of Series A Preferred. Each Preferred
Shareholder hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any Released Party based
upon any matter purported to be released hereby and will indemnify the Released
Parties with respect to liabilities, costs, expenses, claims or damages arising
from any claim, demand or proceeding by such Preferred Shareholder or any person
claiming by or through such Preferred Shareholder based on any matter purported
to be released hereby.

9.     Termination. This Agreement may be terminated at any time prior to the
Closing: (i) by the mutual written agreement of the Parties, or (ii) by any
Party, upon written notice to the other Parties, if the Closing shall not have
occurred on or prior to September 30, 2016. In the event of termination of this
Agreement as provided in this Section 9, this Agreement shall forthwith become
void and of no further force or effect, except that nothing herein shall relieve
a Party from liability for any breach of this Agreement.

 

7



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Parties in Interest; Successors and Assigns. No Preferred Shareholder may
assign this Agreement without the prior written consent of the Company. Subject
to the preceding sentence, this Agreement shall be binding upon, and shall inure
to the benefit of, the Parties and their respective successors and permitted
assigns.

(b) Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile, or by .pdf or similar imaging transmission), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

(c) Further Assurances. After the date of this Agreement, each Party, without
further consideration, shall promptly take such actions and shall promptly
execute and deliver such documents as may be reasonably requested by another
Party hereto (or by its employees, agents or representatives) to effectuate,
evidence, authorize, or approve the transactions contemplated by this Agreement.

(d) Governing Law. This Agreement, and any dispute, controversy or claim arising
out of or relating to this Agreement or a breach thereof, shall be governed by,
and construed in accordance with, the laws of the State of Tennessee without
regard to any conflicts of law principles.

(e) Survival. Notwithstanding anything to the contrary contained herein, the
provisions of Sections 6 and 10 of this Agreement shall survive, and continue in
full force and effect, following the Closing or any termination of this
Agreement.

(f) Notice. Unless otherwise provided, any notice or other communication
required or permitted under this Agreement shall be in writing and shall be
deemed effectively given: (i) upon personal delivery to the Party to be
notified; (ii) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day; (iii) three days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent: (A) if to the
Company, to the address set forth below; and (B) if to any Preferred
Shareholder, to the address set forth for such Preferred Shareholder on Exhibit
A attached hereto.

Community First, Inc.

501 S. James Campbell Blvd.

Columbia, TN 38401

Attn: Louis E. Holloway

Fax: (931) 388-3188

(g) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable under applicable law, such
provision shall be excluded from this Agreement and the balance of the Agreement
shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms.

(h) Non-Reliance. The making, execution, and delivery of this Agreement by the
Parties hereto have not been induced by any representations, warranties,
statements or agreements other than those expressly set forth in this Agreement.

 

8



--------------------------------------------------------------------------------

(i) Acknowledgements. Each Party, by its execution and delivery of this
Agreement, hereby acknowledges that (i) such Party has read this Agreement and
understands the terms and consequences of this Agreement, (ii) such Party is
fully aware of the legal and binding effect of this Agreement, and (iii) such
Party has had the opportunity to be represented by legal counsel of its
choosing.

(j) Entire Agreement. This Agreement represents the entire understanding of the
Parties with respect to its subject matter and supersedes and cancels all prior
written or oral contracts, agreements and understandings of the Parties with
respect to the subject matter hereof. No amendment to this Agreement shall be
effective unless in a writing executed by all Parties.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

COMPANY: COMMUNITY FIRST, INC. By:   /s/ Jon Thompson Name:   Jon Thompson
Title:   President and Chief Financial Officer

[Signature Page to Preferred Stock Conversion Agreement]



--------------------------------------------------------------------------------

PREFERRED SHAREHOLDERS: Eslick E. Daniel By:   /s/ Eslick E. Daniel Ruskin A.
Vest, Jr. By:   /s/ Ruskin A Vest, Jr. Robert E. Daniel By:   /s/ Robert E.
Daniel James Walker By:   /s/ James Walker Constantine Vrailas By:   /s/
Constantine Vrailas Michael D. Penrod By:   /s/ Michael D. Penrod Randy A.
Maxwell By:   /s/ Randy A. Maxwell Dinah C. Vire By:   /s/ Dinah C. Vire W.
Roger Witherow By:   /s/ W. Roger Witherow

[Signature Page to Preferred Stock Conversion Agreement]



--------------------------------------------------------------------------------

John Shepherd By:   /s/ John Shepherd Louis E. Holloway By:   /s/ Louis E.
Holloway Vasant Gopal Hari By:   /s/ Vasant Gopal Hari Jon Thompson By:   /s/
Jon Thompson James A. Bratton By:   /s/ James A. Bratton J. Elaine Chaffin By:  
/s/ J. Elaine Chaffin IRA Innovations LLC Fbo Martin Maguire IRA By:   /s/
Martin Maguire Martin Maguire By:   /s/ Martin Maguire

[Signature Page to Preferred Stock Conversion Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

Preferred Shareholder

  

Address

   Shares of
Series A Preferred    Conversion Shares

Eslick E. Daniel

   [CONFIDENTIAL]    3,259    445,968

Ruskin A. Vest, Jr.

   [CONFIDENTIAL]    2,723    372,621

Robert E. Daniel

   [CONFIDENTIAL]    2,391    327,189

James Walker

   [CONFIDENTIAL]    1,000    136,842

Constantine Vrailas

   [CONFIDENTIAL]       500      68,421

Michael D. Penrod

   [CONFIDENTIAL]       421      57,610

Randy A. Maxwell

   [CONFIDENTIAL]       297      40,642

Dinah C. Vire

   [CONFIDENTIAL]       295      40,368

W. Roger Witherow

   [CONFIDENTIAL]       284      38,863

John Shepherd

   [CONFIDENTIAL]       165      22,578

Louis E. Holloway

   [CONFIDENTIAL]       134      18,336

Vasant Gopal Hari

   [CONFIDENTIAL]       127      17,378

Jon Thompson

   [CONFIDENTIAL]       117      16,010

James A. Bratton

   [CONFIDENTIAL]       102      13,957

J. Elaine Chaffin

   [CONFIDENTIAL]         41        5,610

IRA Innovations LLC

Fbo Martin Maguire IRA

   [CONFIDENTIAL]         33        4,515

Martin Maguire

   [CONFIDENTIAL]         16        2,189



--------------------------------------------------------------------------------

EXHIBIT B

STOCK POWER

FOR VALUE RECEIVED, the undersigned ______________________, does hereby sell,
assign and transfer to Community First, Inc. (the “Company”), _________________
(_______) shares of the Fixed Rate Non-Cumulative Perpetual Preferred Stock,
Series A, of the Company represented by Certificate No. ___, in the name of the
undersigned on the books of the Company.

The undersigned does hereby irrevocably constitute and appoint _______________
as attorney-in-fact to transfer said stock on the books of the Company, with
full power of substitution in the premises.

DATED this ____ day of _________________, 2016

 

      Name:    